Exhibit 99.1 Simulations Plus, Inc.NASDAQ: SLPFourth Quarter and Fiscal Year 2009Conference CallNovember 30, 2009 Introduction and Welcome •Introduction and Welcome •Agenda –Fourth Quarter FY 2009 (4QFY09)Financial Summary –Fiscal year 2009 Financial Summary –Progress in Business Units –Strategy Going Forward –Questions and Answers With the exception of historical information, the matters discussed inthis presentation are forward-looking statements that involve a numberof risks and uncertainties. The actual results of the Company coulddiffer significantly from those statements. Factors that could cause orcontribute to such differences include, but are not limited to: continuingdemand for the Company’s products; competitive factors; theCompany’s ability to finance future growth; the Company’s ability toproduce and market new products in a timely fashion; the Company’sability to continue to attract and retain skilled personnel; the Company’sability to identify, evaluate, and close suitable acquisitions; and theCompany’s ability to sustain or improve current levels of productivity.Further information on the Company’s risk factors is contained in theCompany’s quarterly and annual reports and filed with the Securitiesand Exchange Commission. Safe Harbor Statement Under thePrivate Securities Litigation Reform Actof 4QFY09 (3 months) Financial Summary •Gross revenues $1.839 MM (up 0.2% from 4QFY08) –Pharmaceutical software and services $1.107 MM (up 1.4% from $1.092 MM in 4QFY08) –Words+ subsidiary $732,000 (down 1.5% from $744,000 4QFY08) •SG&A $966,000 (down 2.8% from $995,000 in 4QFY08) –SG&A declined slightly because of reduced professional fees (tax credit consultant andvaluation company for potential acquisitions in 08 but not 09) •R&D Expense $118,000 (down 59.4% from $290,000 from 4QFY08) –Greater time on contract studies (but COGS up $164K because of efforts on study contracts) •Income Before Income Taxes $127,000 (down 16.0% from $151,000 in 4QFY08) –~$80,000 lower write-off of old Words+ invoices - conservative estimate - still working onthem.
